DETAILED ACTION
1. Applicant's response, filed 28 February 2022, has been fully considered and is entered herein.

Notice of Pre-AIA  or AIA  Status
2. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
3. Claims 2-4 are cancelled.
Claims 1 and 5-20 are currently pending.
Claims 1 and 5-20 are allowed.

Drawings
4. The objection to the drawings is withdrawn in view of the amendments to the specification filed 28 February 2022 and Applicant’s argument pg. 9, para. 5 of Applicant’s Remarks. The drawings filed 10 November 2017 are accepted.

Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-14 and 16-20 under 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the claim amendments filed 28 February 2022.
The rejection of claims 12-16 under 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendments filed 28 February 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Claims 1 and 5-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631